      Case 3:18-cv-01604-RNC Document 55 Filed 06/18/19 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

GLORIA POWERS,                  :
                                :
     Plaintiff,                 :
                                :
     v.                         :           CASE NO.   3:18cv1604(RNC)
                                :
COLONIAL TOYOTA, INC., also     :
known as COLONIAL MOTORS, INC., :
                                :
     Defendant.                 :


              RULING ON PLAINTIFF'S MOTION TO COMPEL

     The   plaintiff,    Gloria   Powers,     brings   this   employment

discrimination action against Colonial Toyota, a car dealership,

alleging that the defendant subjected her to a             hostile work

environment on the basis of sex, age, and disability and retaliated

against her in violation of federal and state law.        Pending before

the court is the plaintiff's motion to compel.         (Doc. #27.)    The

court heard oral argument on June 13, 2019.       The motion is granted

in part and denied in part as follows.

     1.    The plaintiff's Rule 34 request to inspect premises is

granted.   Counsel shall meet and confer in an effort to minimize

disruption to the business.

     2.    Interrogatory 6 and Production Requests 10 and 11 seek

all complaints since 2012 alleging discrimination or retaliation

"on the basis of any characteristic or action currently protected

by Connecticut law" in which Robert Crabtree, the dealership's

owner, was "involved."     The defendant objects on the grounds of
       Case 3:18-cv-01604-RNC Document 55 Filed 06/18/19 Page 2 of 6



relevance because the requests are not limited to the types of

discrimination the plaintiff alleges in her complaint.

      To establish a hostile work environment claim, a plaintiff

must provide evidence "that the complained of conduct: (1) is

objectively severe or pervasive — that is, creates an environment

that a reasonable person would find hostile or abusive; (2) creates

an   environment    that    the    plaintiff      subjectively     perceives   as

hostile or abusive; and (3) creates such an environment because of

the plaintiff's [sex, age or disability]." Sotomayor v. City of

New York, 862 F. Supp. 2d 226, 260–61 (E.D.N.Y. 2012) (quoting

Patane v. Clark, 508 F.3d 106, 113 (2d Cir. 2007)).                       "It is

axiomatic that to prevail on a claim of hostile work environment

based on gender discrimination, the plaintiff must establish that

the abuse was based on her gender."            Kaytor v. Elec. Boat Corp.,

609 F.3d 537, 547 (2d Cir. 2010).           See Monachino v. Bair, 769 F.

Supp. 2d 431, 442 (S.D.N.Y. 2011)(An employee "must show a 'linkage

or   correlation'   between       the   abusive    conduct   and    a   protected

characteristic,     i.e.,     race,     national     origin,     sex,    age   or

disability."), aff'd, 481 F. App'x 20 (2d Cir. 2012).

      "A plaintiff need not herself be the target of discriminatory

comments in order for those comments to contribute to a hostile

work environment; nor does the plaintiff need to hear such comments

first-hand." Varughese v. Mount Sinai Med. Ctr., No. 12 CIV. 8812,

2015 WL 1499618, at *61 (S.D.N.Y. Mar. 27, 2015), aff'd, 693 F.


                                        2
       Case 3:18-cv-01604-RNC Document 55 Filed 06/18/19 Page 3 of 6



App'x 41 (2d Cir. 2017).      "But, to rely on discriminatory comments

in pursuit of a hostile work environment claim, a plaintiff must

at   least   have   been   generally   aware   that   such   comments   were

uttered."    Id.

      The plaintiff argues that the information is discoverable

because the court "must evaluate whether Colonial Toyota created

a hostile work environment 'by looking at all the circumstances.'"

(Doc. #28 at 12) (quoting Schapp v. Town of Avon, 118 F.3d 106,

122 (2d Cir. 1997)).       She posits that "[e]vidence of all forms of

discrimination that occurred during [her] tenure" is relevant to

"establishing those circumstances" and cites Cruz v. Coach Stores,

Inc., 202 F.3d 560 (2d Cir. 2000) in support.           In that case, the

court stated:

      Because the crucial inquiry focuses on the nature of the
      workplace environment as a whole, a plaintiff who
      herself experiences discriminatory harassment need not
      be the target of other instances of hostility in order
      for those incidents to support her claim. . . . Nor must
      offensive remarks or behavior be directed at individuals
      who are members of the plaintiff's own protected class.
      Remarks targeting members of other minorities, for
      example, may contribute to the overall hostility of the
      working environment for a minority employee.         See
      Schwapp v. Town of Avon, 118 F.3d 106, 111–12 (2d Cir.
      1997) (finding that harassment of other minorities was
      relevant to whether a black police officer experienced
      a racially hostile or abusive working environment).

Cruz, 202 F.3d at 570.

      The requests at issue here encompass complaints of which the

plaintiff was not aware as well as complaints of discrimination on

the grounds of protected classes other than those alleged in her

                                       3
      Case 3:18-cv-01604-RNC Document 55 Filed 06/18/19 Page 4 of 6



complaint   (such   as   religion,   sexual      orientation,   race,    and

national origin). The plaintiff has not cited, nor has the court's

research    revealed,    authority   in   this    Circuit   finding     such

information relevant.      To the contrary, the plaintiff's argument

was rejected in Gavenda v. Orleans Cty., No. 95-CV-0251E(SC), 2000

WL 1375590 (W.D.N.Y. Sept. 21, 2000). In that case, the plaintiff,

relying on Cruz, contended that "evidence not only relating to her

individual sex discrimination and retaliation claims but also

evidence relating to any kind of discrimination" was relevant.

The court disagreed, concluding that Cruz did not support the

plaintiff's argument:

     [T]he Second Circuit Court of Appeals did not - contrary
     to plaintiff's apparent belief - redefine the rules of
     evidence or lessen the burden of proof a plaintiff
     carries as to her hostile work environment claims.
     Rather, Cruz stands for the proposition . . . that a
     plaintiff may support a hostile work environment claim
     by presenting evidence of discrimination which is
     related to the type (or types) of discrimination that
     the plaintiff is actually asserting. In this regard,
     Cruz breaks no new ground. See, e.g., Schwapp, at 111-
     112 (court stating that derogatory comments aimed at one
     racial group may have probative value in establishing a
     racially-hostile working environment for a member of a
     different racial group). . . . [T]o the undersigned's
     best knowledge, neither any circuit court of appeals nor
     the highest court has ever held that a plaintiff could
     advance a hostile work environment claim based solely on
     gender by submitting at trial evidence of discrimination
     aimed at co-workers based on race, color, religion,
     national origin, age or disability.

Gavenda, 2000 WL 1375590, at *5 (holding that evidence regarding

"unrelated categories of alleged discrimination" was not relevant

to plaintiff's claim of hostile work environment based on gender).

                                     4
      Case 3:18-cv-01604-RNC Document 55 Filed 06/18/19 Page 5 of 6



Interrogatory 6 and Production Requests 10 and 11 are granted as

to the protected classes alleged by the plaintiff and denied as to

others.

3.   Production Requests 1 and 9 are withdrawn without prejudice.

4.   Production Request 12 seeks electronic communications from

Robert Crabtree, the plaintiff's supervisor, to the plaintiff from

2014 to the present.        The defendant determined that there were

4000 emails.      It produced a subset (206) of documents that were

responsive to agreed-upon categories.          The plaintiff seeks four

additional categories of documents.1         The defendant objects on the

grounds of relevance, arguing that the categories are too broad.2

In support the defendant points the court's attention to Gardner

v. Cont'l Cas. Co., 3:13cv1918(JBA)(JGM), 2016 WL 155002, at *1

(D. Conn. Jan. 13, 2016). In that case, search parameters produced

an unwieldy result of 38,000 documents, all of which the plaintiff

sought to compel.         The court held that the defendant was not

obligated to turn over all 38,000 documents, denied the plaintiff's

request to compel without prejudice, and ordered counsel to confer

regarding   the     ESI    approaches   of    "sampling   and   iterative

refinement" and "quick peek protocol."         This case does not involve

the extensive ESI at issue in Gardner and in any event, the court


     1During oral argument, plaintiff's counsel clarified that the
plaintiff is not seeking all 4000 emails. Plaintiff has narrowed
her request so she now seeks only the documents responsive to the
four categories.
     2The defendant does not object on the grounds of undue burden.

                                 5
      Case 3:18-cv-01604-RNC Document 55 Filed 06/18/19 Page 6 of 6



finds that the requested categories of documents seek relevant

information.    Production Request 12 is granted.

5.   Production Requests 17 - 21 seek various documents from the

personnel files of five employees, identified as A, B, C, D, and

E.   The plaintiff alleges that four employees (A, B, C, and D)

were victims of sexual harassment or discrimination and that one

employee, E, harassed employees A and B.                 The plaintiff seeks

information concerning whether employees A - D complained of

misconduct, any discipline imposed on them, and any investigation

the defendant conducted regarding any complaints.                 The plaintiff

argues this information is relevant to show the existence of a

hostile work environment and Crabtree's failure to adequately

respond.    The court agrees.          As to E, the manager who allegedly

harassed   A   and   B,   the    requested    information    is    relevant   to

challenge the defendant's defense that it acted in good faith.

Production Requests 17 – 21 are granted.

     SO    ORDERED   this       18th   day   of   June   2019     at   Hartford,

Connecticut.

                                       ____________/s/_______________
                                       Donna F. Martinez
                                       United States Magistrate Judge




                                        6
